DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 LAWNWOOD MEDICAL CENTER, INC.,
                           Petitioner,

                                      v.

       RANDALL SEEGER, M.D., and MAUREEN ZELINKA, M.D.,
                        Respondents.

                               No. 4D16-885

                              [June 15, 2016]

  Petition for writ of prohibition to the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; William L. Roby, Judge; L.T. Case No.
2016-CA-391.

   Thomas E. Warner, Dean A. Morande, and Michael D. Sloan of Carlton
Fields Jorden Burt, P.A., West Palm Beach, for petitioner.

   Richard H. Levenstein and Abby M. Spears of Kramer, Sopko &
Levenstein, P.A., Stuart, for respondents.

PER CURIAM.

   Petition for writ of prohibition is denied.

MAY and KLINGENSMITH, JJ., concur.
GROSS, J., dissents with opinion.

GROSS, J., dissenting.

   I would grant the petition for writ of prohibition.

   In a prior lawsuit against the petitioner hospital, the trial judge granted
a temporary injunction and compared the hospital’s procedures on
confidentiality for peer review and credentialing records to those of the
“Taliban.” This court reversed the injunction. Lawnwood Med. Ctr., Inc.
v. Desai, 54 So. 3d 1027, 1028 (Fla. 4th DCA 2011). On remand, the trial
judge recused himself because he did not believe that he could “be fair and
impartial in deciding the current issues in this case given the reversal of
this judge’s prior order” and the judge’s “fixed opinions that have
developed as a result of extensive testimony and other litigation that has
developed around the issues present in this case.”

   The “Taliban” comment is at least as incendiary as comparing a former
tobacco CEO to a Nazi war criminal. See Philip Morris USA, Inc. v. Brown,
96 So. 3d 468, 470 (Fla. 1st DCA 2012). The motion to recuse was legally
sufficient because it alleged facts that “would place a reasonably prudent
person in fear of not receiving a fair and impartial trial.” MacKenzie v.
Super Kids Bargain Store, Inc., 565 So. 2d 1332, 1335 (Fla. 1990) (quoting
Livingston v. State, 441 So. 2d 1083, 1087 (Fla. 1983)). The fear is not
rendered unreasonable because the current lawsuit involves an alleged
breach of the bylaws and the former case concerned the confidentiality of
peer review and credentialing.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                   -2-